Citation Nr: 0529311	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for cervical, thoracic, and lumbar spine 
disorder(s), and if so, whether service connection is 
warranted.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to 
September 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence was submitted to reopen a previously denied and 
final claim of entitlement to service connection for a 
chronic neck and back condition.  This rating decision also 
denied service connection for an acquired psychiatric 
disorder.  However, appeal to the Board was perfected only 
with respect to the neck/back disorder claim.    

In March 2005, the veteran testified in person before the 
undersigned Acting Veterans Law Judge, sitting in Detroit, 
Michigan, in connection with this appeal.  The hearing 
transcript is of record.  

The Board hereby reopens the claim of entitlement to service 
connection for cervical, thoracic and lumbar disorder(s) 
based upon new and material evidence received since the 
issuance of the last prior final denial of this claim.  The 
reopened claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

On other matters, the Board notes that the veteran's 
application for VA benefits received in September 2001 
included claims of entitlement to service connection for 
lupus, fibromyalgia, bronchitis, irritable bowel syndrome, 
and bilateral carpal tunnel syndrome, in addition to 
neck/back disorder (apparently claimed as scoliosis, 
osteoarthritis, "spinal cysts & shingles") and "mental 
illness."  The record, to date, does not reflect RO action 
concerning the lupus, fibromyalgia, bronchitis, irritable 
bowel syndrome, and carpal tunnel syndrome claims.  These 
matters are REFERRED to the RO for appropriate action.
    





FINDINGS OF FACT

1.  In a December 1991 decision, the Board denied a claim of 
entitlement to service connection for a neck and back 
disorder.  The veteran was notified of this decision and of 
appeal rights the same month, but did not seek further 
appellate review.    

2.  After December 1991, the veteran took no further action 
on the claim until September 2001, when she petitioned the RO 
to reopen the same claim.  After the RO's July 2002 denial on 
the grounds that no new and material evidence was submitted, 
she perfected an appeal of this denial to the Board.  

3.  Evidence submitted since December 1991, with regard to 
the issue of entitlement to service connection for a neck and 
back disorder, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1991 Board denial of service connection for 
a neck and back disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1104 (2005).  

2.  New and material evidence has been received since 
December 1991 with respect to the claim of entitlement to 
service connection for a neck and back disorder and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for cervical, thoracic, and lumbar spine 
disorder(s), it is the Board's conclusion that VCAA does not 
preclude the Board from now adjudicating this specific issue.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim and granting the claim 
only to this extent, which, at this point, poses no risk of 
prejudice to her.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Basically, an RO denial is 
final if there is no communication indicating disagreement 
with the denial within a year after the date of notice 
thereof.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a) (2005); 20.302, 20.1103 (2004).  With respect to 
Board denials, in general, they are final as of the date of 
mailing as stamped on the face of the decision.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in September 2001.  Service connection for a back 
disorder (characterized as arthralgia or pathology causing 
painful cervical, thoracic, and lumbar spine) initially was 
denied in an April 1991 rating decision issued by the 
Winston-Salem, North Carolina, RO.  The veteran was notified 
of this decision and of appeal rights in May 1991.  In August 
1991, the RO confirmed its prior denial.  On appeal, the 
Board issued a decision in December 1991, denying service 
connection for a neck and back disorder.  She was advised of 
appropriate appellate procedures.  The record contains no 
evidence of any action seeking further appellate review.    

The claims folder reflects no further communication from the 
veteran concerning her back problems until September 2001, 
when she petitioned the Detroit, Michigan, RO to reopen the 
same claim.  After the RO denied the claim in July 2002 on 
the grounds that no new and material evidence was received to 
reopen it, the veteran perfected an appeal to the Board.

Based upon the above, the December 1991 Board decision is the 
last final denial.  It is the operative rating action for the 
purposes of determining whether new and material evidence has 
been submitted thereafter on the issue of entitlement to 
service connection for a cervical, thoracic, and lumbar spine 
disorder.  Thus, any claim - formal or informal - on the same 
issue, or even a reconsideration of the issue by the RO on 
its own accord, is treated as a claim to reopen, and new and 
material evidence must be presented before the claim can be 
reopened. 

Evidence added to the record since December 1991 includes 
various private medical records and VA outpatient treatment 
records dated within the last several years.  For the most 
part, these records, and in particular the private medical 
records, do not specifically concern treatment or testing for 
the claimed back disability.  They do, however, include the 
following:

(a)	December 2000 VA magnetic resonance imaging (MRI) 
test results showing cervical spine disc bulging;

(b)	September 2001 private medical facility bone scan 
test results showing scoliosis in the lower dorsal 
spine; and

(c)	March-April 2002 private medical facility records 
showing cervical and lumbar radiculopathy.  

The above records are new in the sense that they were not of 
record as of December 1991.  

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, present a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2005).  On the one hand, this does not 
present a particularly onerous standard for the veteran.  
However, the evidence must be carefully reviewed to determine 
whether, even if new in the sense that they document more 
contemporaneous treatment for a claimed disorder, which 
appears to be the case here, it is not cumulative or 
redundant of "old" evidence and relates to an unestablished 
fact necessary to substantiate the claim.  

Here, the Board finds that the new evidence does rise to the 
level of materiality consistent with the governing "new and 
material evidence" standard.  In this connection, it is 
probative that one key basis for denial of the claim in 
December 1991 was that the record, to date, did not disclose 
a current chronic back disability notwithstanding evidence of 
treatment for neck and back problems in service as documented 
in the service medical records.  Thus, an important concern 
in this case is whether new evidence is contrary to prior 
basis for denial.  The Board, here, is inclined to liberally 
interpret the governing new and material standard, and finds 
that the new evidence listed above adequately meets the 
standard so as to permit reopening of the claim.  It is noted 
that evidence of recent treatment for, and diagnoses of, the 
back problems for which service connection is being sought is 
probative to show the current manifestation of the claimed 
disability, and as well, the chronicity of such disability.  

Based on the foregoing, the Board finds that new and material 
evidence pertinent to the issue of service connection for a 
neck and back disorder has been added to the record since 
December 1991.  The claim is reopened and is granted only to 
this extent.  

Having reopened the claim, the Board now has jurisdiction to 
determine whether the reopened claim - based upon a review of 
the entire record - may be resolved favorably.  The Board has 
conducted such a review, but finds that further evidentiary 
development is warranted before the reopened claim can be 
adjudicated on its merits.  As such, deferment of a decision 
of the merits is appropriate pending completion of the 
Board's REMAND directives, as set forth below.


ORDER

New and material evidence pertaining to the claim of 
entitlement to service connection for cervical, thoracic, and 
lumbar spinal disorder(s) having been received, the claim is 
reopened.  The appeal is granted only to this extent.  





REMAND

Having reopened the claim of entitlement to service 
connection for a neck and back disorder and having reviewed 
the entire record, the Board finds that, before the reopened 
claim can be adjudicated on its merits, additional 
evidentiary development is warranted, to include obtaining 
any additional, relevant missing records, and affording the 
veteran a VA compensation and pension medical (C&P) 
examination.  A remand would ensure that due process rights, 
including those associated with VCAA duty to assist, are met.

While the record amply documents in-service treatment for 
neck and back problems, and as well, treatment and diagnoses 
of back problems during the last few years, it lacks an 
opinion or report from a doctor as to the etiology of the 
current back problems, or more specifically, as to any cause-
effect link between 
in-service treatment and current problems.  This evidence is 
to be obtained in the form of a VA C&P medical examination 
report.

Second, at the Board hearing (see pp. 8-9 of hearing 
transcript), the veteran testified that she was awarded 
disability compensation benefits by the Social Security 
Administration (SSA) based in part upon cervical and lumbar 
radiculopathy and osteoarthritis in the spine.  As such, 
records associated with the SSA disability compensation 
benefits application, including medical records or exhibits 
thereto, as well as any SSA administrative law judge decision 
thereon, should be obtained and associated with the claims 
folder.  VA's duty to assist the veteran includes an 
obligation to obtain SSA records.  Masors v. Derwinski, 2 
Vet. App. 181, 187-188 (1992). 

The reopened claim is therefore REMANDED for the following 
actions, after which the RO should undertake de novo review 
of the claim:  

1.  Inform the veteran that she should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that she has in her possession.  She also 
should identify any new source(s) of 
records pertinent to the claim but not 
currently reflected in the claims file.  
Ask her specifically to name any private 
doctor who treated or tested her for the 
claimed back disability and whose records 
are not in the claims file.  Assist the 
veteran in obtaining any such records 
consistent with VCAA.  Associate any 
records obtained with the claims folder.    

2.  Ensure that any VA medical facility 
clinical records not currently in the 
claims file are also obtained and 
associated with the claims file.

3.  Obtain from the Social Security 
Administration records associated with 
the veteran's disability compensation 
benefits application, including all 
medical records/exhibits submitted to 
support the application and any 
administration law judge decision 
thereon.  Associate these records with 
the claims file.   

4.  After completing the above, and 
obtaining as many of the missing records 
as is reasonably possible consistent with 
the above remand directives, schedule the 
veteran for a VA C&P examination by a 
medical doctor, and preferably, an 
orthopedist.  The physician should 
examine the veteran, conduct any 
appropriate diagnostic testing, and then 
issue a written report addressing the 
following:   

Specifically indicate what cervical, 
thoracic, and or lumbar spine disorder(s) 
or disease(s) the veteran has.  For each 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability greater 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that it is related to active service, and 
in particular, to in-service treatment 
for neck and/or back pain. 

The veteran's claims folder, which should 
include a complete copy of this decision 
and remand order and all service medical 
records, should be made available to the 
examiner.  In answering the queries posed 
above, the examiner is specifically 
requested to review, in particular, the 
veteran's service medical records and 
discuss these records to the extent 
necessary to adequately explain the bases 
for concluding whether the veteran's 
current cervical, thoracic, and/or lumbar 
disability is or is not attributable to 
active service.  If the examiner is 
unable to opine on any requested issue or 
question posed without resorting to 
conjecture or speculation, he/she should 
so state and explain the reasons 
therefor.   

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

5.  After completing the above, review 
the entire file, including all evidence 
and information associated with the 
claims file after the issuance of the 
Statement of the Case (SOC), and then 
readjudicate the claim de novo.  If it is 
determined that a favorable resolution of 
the claim is not in order, then issue a 
Supplemental SOC and give the veteran her 
accredited service representative (if she 
is so represented hereinafter) an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of her claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until she receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


